Broyles, J.
1. The assignment of error upon the failure, of the court to direct a verdict for the defendants is without merit, as it is well settled that the refusal to direct a verdict is never reversible error.
2. The suit was trover to recover 1,520 pounds of sea-island cotton, and the evidence possibly authorized, but did not demand, a finding that that amount of cotton was in the possession of the defendants at or before the time the suit was brought. The direction of a verdict for the plaintiff was, therefore, error. Judgment reversed.
Trover; from city court of Hazlehurst — Judge Lankford presiding. August 18, 1915.
J. Mark Wilcox, Bennett & Swain, P. L. Smith, for plaintiffs in error. F. Willis Dart, John Rogers Jr., contra.